DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species E in the reply filed on 07/19/2022 is acknowledged.
Applicant asserts that claims 1-11 read on the elected embodiment. However, claims 6 and 7 recites features (at least one solder bonding portion closely filled within a slit defined among the at least one first joint, as recited in claim 6. at least one second joint gradually expands outwardly from the end of the pipe body radially in a direction facing away from the pipe body and the at least 30one first joint such that the at least one second joint surrounds to form a cone-shaped space, as recited in claim 7) directed towards non-elected species A as described in paragraph [0040] c.f. Figures 1 and 2. Accordingly, claims 6 and 7 are withdrawn from consideration.
Claims 6, 7 and 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/19/2022.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5 and 9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by LIN (US20170312871A1).

Regarding claim 1, LIN discloses a three-dimensional heat dissipating device (see Figure 8), comprising: a vapor chamber (10) comprising an inner cavity (A), a first capillary structure (14 and 13) and at least one first joint (112), the first capillary structure (14 and 13) disposed within the inner cavity (A: see Figure 8), and the at least one first joint (112) that is in communication with the inner cavity (A: see Figure 8); at least one heat pipe (20) provided with a pipe body (the outer casing of heat pipe 20), a second capillary structure (23 and 30) and at least one second joint (21), the pipe body having a pipe space therein (space inside the heat pipe 20: see Figure 8), the at least one second joint (21) that is disposed at one end of the pipe body and connected to the at least one first joint (112: see Figure 8), such that the pipe space is in communication with the inner cavity (A: see ¶ [0038]), the second capillary structure (23 and 30) comprising a first section (23) and at least one second section (30), the first section fixedly disposed within the pipe space of the pipe body and connected to the second section (see Figure 8), and the second section (30) curvedly extended from one end of the first section (see Figure 8), disposed within the inner cavity (A: see Figure 8), and connected to the first capillary structure (14 and 13); and a working fluid (40) filled within the pipe space and the inner cavity for being guided to flow by the first capillary structure and the second capillary structure (see ¶ [0038]).

Regarding claim 2, LIN discloses wherein the vapor chamber comprises a cover body (11) and a case body (12) which are sealed to each other so as to form the inner cavity (A) between the cover body and the case body (see Figure 8), wherein the at least one first joint (112) is formed on a top surface of the cover body (11: see Figure 8), and the first capillary structure (14 and 13) comprises a first plate (14), the first plate (14) is directly formed on one surface of the case body (12) facing towards the cover body (11: see Figure 8).
Regarding claim 4, LIN discloses wherein the first capillary structure (14 and 13) comprises a second plate (13), and the second plate (13) is directly formed on one surface of the cover body (11) facing towards the case body (12); and one part (see LIN’s Figure 8 annotated by Examiner) of the first section (23) of the second capillary structure is located within the inner cavity, and in contact with the first plate or the second plate of the first capillary structure (see LIN’s Figure 8 annotated by Examiner).

    PNG
    media_image1.png
    946
    858
    media_image1.png
    Greyscale

LIN’s Figure 8 annotated by Examiner
Regarding claim 5, LIN discloses wherein the at least one second joint (21) is sleeved to surround the at least one first joint (112: see Figure 8 and ¶ [0039]), and the at least one second joint (21) is directly contacted with the vapor chamber (10: see Figure 8).  
Regarding claim 9, LIN discloses wherein the at least one heat pipe (20) is in one of a linear shape, an L-type and a U-type, (see heat pipe 20 has linear shape: see Figure 8).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over LIN (US20170312871A1) as applied to claim 1 above, in view of SUN (US 10371458 B2).

Regarding claim 3, LIN does not teach wherein the first plate of the first capillary structure is directly sandwiched between the case body and the at least one second section of the second capillary structure.
SUN teaches a three-dimensional heat dissipating device (see Figure 6) comprising at least one heat pipe (21), vapor chamber (101) that has case body (11a) and a first plate of the first capillary structure (14) is directly sandwiched between the case body (11a) and at least one second section (242) of the second capillary structure (241: see Figure 6). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the three-dimensional heat dissipating device of LIN with the first plate of the first capillary structure is directly sandwiched between the case body and the at least one second section of the second capillary structure, as taught by SUN. Such modification will provide the benefits of enhancing the circulation of the working fluid between the main vapor chamber and the heat pipe (see SUN’s COL. 4 Lines [1-13]). 

	
Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over LIN (US20170312871A1) as applied to claim 1 above, in view of KAWABATA (US 10598441B2).

Regarding claim 8, LIN teach the heat pipes (20) in thermal contact with a plurality of heat dissipation plates (fins), (see ¶ [0038]).
LIN does not explicitly teach a fin assembly comprising a plurality of heat-dissipation fins, and the heat-dissipation fins which are spaced arranged abreast and parallel to one another, and penetrated by the at least one heat pipe simultaneously.

KAWABATA teaches a three-dimensional heat dissipating device (see Figure 8), comprising:  at least one heat pipe (14), a fin assembly comprising (17 and 19) a plurality of heat-dissipation fins (11 and 13), and the heat-dissipation fins (11 and 13) which are spaced arranged abreast and parallel to one another (Fins 11 and 13 are spaced via space 11’ arranged abreast and parallel to one another: see Figure 2), and penetrated by the at least one heat pipe (14) simultaneously (see Figure 8).

It’s old and well-known to combine heat dissipation fans with heat pipes as to increase the heat dissipation area. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the three-dimensional heat dissipating device of LIN with a fin assembly comprising a plurality of heat-dissipation fins, and the heat-dissipation fins which are spaced arranged abreast and parallel to one another, and penetrated by the at least one heat pipe simultaneously, as taught by KAWABATA. Such modification will provide the benefits of increasing the heat dissipation area while enhancing rate of heat transfer between the heat radiating fins and the cooling air (see KAWABATA’s Col. 3).

Regarding claim 10, LIN teaches wherein the at least one heat pipe (20) is plural (See Figure 8), and each of the at least one heat pipes (20) is provided with a long axis direction that is perpendicularly passed through a top surface of the vapor chamber (10: see Figure 8), and the heat pipes comprise at least one first heat pipe (20 on left side) and at least one second heat pipe (20 on the right side). LIN further teach the heat pipes (20) in thermal contact with a plurality of heat dissipation plates (fins), (see ¶ [0038]).
 LIN is silent regarding the details with respect to the plurality of heat dissipation plates (fins). Therefore, LIN does not teach two first fin assemblies spaced arranged on the vapor chamber, each of the first fin assemblies comprising a plurality of first heat-dissipation fins, the first heat-dissipation fins are spaced arranged abreast along the long axis direction, the first heat-dissipation fins of one of the two first fin assemblies are vertically penetrated through by the at least one first heat pipe simultaneously, and the first heat- dissipation fins of the other of the two first fin assemblies are vertically penetrated through by the at least one second heat pipe simultaneously; and a second fin assembly comprising a trapezoidal body between the two first fin assemblies, and the trapezoidal body comprising a plurality of second heat- dissipation fins, and the second heat-dissipation fins are spaced arranged abreast on the vapor chamber along a traversal direction orthogonal to the long axis direction, wherein the trapezoidal body comprises a top portion, a bottom portion, and two inclined portions that are opposite to each other, the bottom portion is opposite to the top portion and fixedly connected to the vapor chamber, the top portion is located between the inclined portions, a void gap is formed between each of the two inclined portions and one adjacent of the two first fin assemblies.

KAWABATA teaches a three-dimensional heat dissipating device (1: see Figure 8), comprising:  at least one heat pipe (14), two first fin assemblies (17 and 19) spaced arranged on base plate (10), each of the first fin assemblies comprising a plurality of first heat-dissipation fins (11 and 13), wherein the at least one heat pipe (14) is plural (See Figure 8), and each of the at least one heat pipes (14) is provided with a long axis direction (see 14 with long axis direction ( vertical direction)), the first heat-dissipation fins (11 and 13) are spaced arranged abreast along the long axis direction (see 11 and 13 are vertically spaced), and the heat pipes (14) comprise at least one first heat pipe and at least one second heat pipe (see KAWABATA’s Figure 8 annotated by Examiner), the first heat-dissipation fins of one (11) of the two first fin assemblies are vertically penetrated through by the at least one first heat pipe simultaneously (see KAWABATA’s Figure 8 annotated by Examiner), and the first heat-dissipation fins of the other (13) of the two first fin assemblies are vertically penetrated through by the at least one second heat pipe simultaneously (see KAWABATA’s Figure 8 annotated by Examiner),
and a second fin assembly (18) comprising a cube body (see Figure 8) between the two first fin assemblies (17 and 19), and the cube body comprising a plurality of second heat- dissipation fins (12), and the second heat-dissipation fins (12) are spaced arranged abreast on the base plate (10) along a traversal direction orthogonal to the long axis direction (see 12 are horizontally spaced which is orthogonal to the long axis direction: see Figure 8), wherein the cube body comprises a top portion, a bottom portion, the bottom portion is opposite to the top portion and fixedly connected to the base plate (10: See Col. 9 Lines [19-21]: c.f. KAWABATA’s Figure 8 annotated by Examiner), a void gap (15 and 16) is formed between the sides of the cube body and one adjacent of the two first fin assemblies (17 and 19: see Figure 7A).
KAWABATA does not teach the second fin assembly to comprise trapezoidal body shape and two inclined portions that are opposite to each other. However, to modify the cube body (10) with trapezoidal body shape as claimed would entail a mere change in shape of the second heat-dissipation fins (12) to form two inclined portions that are opposite to each other and yield only predictable results.  

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the second fin assembly of KAWABATA to have trapezoidal body shape and two inclined portions that are opposite to each other, as such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47. 
Additionally, it’s old and well-known to combine heat dissipation fans with heat pipes as to increase the heat dissipation area. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the three-dimensional heat dissipating device of LIN with two first fin assemblies spaced arranged on the vapor chamber, each of the first fin assemblies comprising a plurality of first heat-dissipation fins, the first heat-dissipation fins are spaced arranged abreast along the long axis direction, and the heat pipes comprise at least one first heat pipe and at least one second heat pipe, the first heat-dissipation fins of one of the two first fin assemblies are vertically penetrated through by the at least one first heat pipe simultaneously, and the first heat- dissipation fins of the other of the two first fin assemblies are vertically penetrated through by the at least one second heat pipe simultaneously; and a second fin assembly comprising a trapezoidal body between the two first fin assemblies, and the trapezoidal body comprising a plurality of second heat- dissipation fins, and the second heat-dissipation fins are spaced arranged abreast on the vapor chamber along a traversal direction orthogonal to the long axis direction, wherein the trapezoidal body comprises a top portion, a bottom portion, and two inclined portions that are opposite to each other, the bottom portion is opposite to the top portion and fixedly connected to the vapor chamber, the top portion is located between the inclined portions, a void gap is formed between each of the two inclined portions and one adjacent of the two first fin assemblies, as taught by KAWABATA and as modified by Examiner under obvious engineering design. Such modification will provide the benefits of increasing the heat dissipation area while enhancing rate of heat transfer between the heat radiating fins and the cooling air (see KAWABATA’s Col. 
    PNG
    media_image2.png
    471
    484
    media_image2.png
    Greyscale
3). 
KAWABATA’s Figure 8 annotated by Examiner 

    PNG
    media_image3.png
    662
    668
    media_image3.png
    Greyscale
Regarding claim 11, LIN as modified by KAWABATA teach wherein a first gap (11’ and 13’ of KAWABATA) is formed between any two adjacent ones of the first heat-dissipation fins (11 and 13 of KAWABATA), and a second gap (see KAWABATA’s Figure 2 annotated by Examiner) is formed between the vapor chamber (10 of LIN) and one of the first heat-dissipation fins (11) being adjacent to the vapor chamber, wherein the second gap is greater than the first gap (see KAWABATA’s Figure 2 annotated by Examiner: also see Col. 14 Lines [1-33]). 
KAWABATA’s Figure 2 annotated by Examiner
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/             Examiner, Art Unit 3763                                                                                                                                                                                           
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763